ACCEPTED
                                                                                                                          05-14-00073-CR
                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                          DALLAS, TEXAS
                                                                                                                    4/29/2015 10:25:16 AM
                                                                                                                               LISA MATZ
                                                                                                                                   CLERK

                                                                                                 2780 Virginia Parkway
                                                                                                              Suite 401 
                                                                                                   McKinney, TX 75071 
                                                                                                TEL:     972‐562‐0266 
                                                                                                FAX:  FILED  IN
                                                                                                         972‐569‐9278 
                                                                                             5thwww.mckinneylaw.com 
                                                                                                 COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                 
                                                                                             4/29/2015 10:25:16 AM
                April 29, 2015
                                                                                                    LISA MATZ
                                                                                                      Clerk
                5th District Court Of Appeals
                Attn: Lisa Matz, Court Clerk
                600 Commerce Street, Suite 200
                Dallas, TX 75202

                               RE:    Roger Allen Stulce, Jr. v The State of Texas
                                      Court of Appeals Number: 05-14-00073-CR
                                      Trial Court Number:           380-82426-2012

                Dear Ms. Matz:

                        In accordance with Rule 48.4, I certify that on April 16, 2015, I sent a copy of this
                Court's Opinion to Roger Allen Stulce, Jr. at his/her last known address. That letter also advised
                Roger Allen Stulce, Jr. of his/her right to pursue a Petition for Discretionary Review according to
                Texas Rule of Appellate Procedure 68. The letter and opinion were mailed using certified mail,
                return receipt requested. Attached is a copy of the return receipt.

                       If you have any questions of comments regarding this matter, please contact me the
                above address.


                                                                     Sincerely,


                                                                     /s/ Mitchell R. Nolte

                                                                     Mitchell R. Nolte



                Enclosure